DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2019 was filed on the filing date of the instant application on 07/24/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

CLAIMS

Claim 1 line 11, after “similarity” and prior to “between”, the words -of topics- has been inserted.


Allowable Subject Matter
This communication is in response to application filed on 07/24/2019.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-12 are dependent on claim 1, and
Claims 14-20 are dependent on claim 13.

Regarding claims 1 and 13, the prior art of record either individually or in combination does not disclose or fairly suggest a computing device, and a non-transitory computer readable storage medium with the claimed detailed limitations such as the use of “receiving an electronic data package comprising a sequence of utterances between conversation entities, over the network”, the use of “classifying each utterance to a corresponding social action”, the use of “identifying transition boundaries based on the social actions; grouping one or more utterances between transition boundaries in the sequence to a segment based on a deep learning model”, the use of “determining a similarity of topics between adjacent segments; and upon determining that the similarity is above a predetermined threshold, grouping the adjacent segments together”, and the use of “storing a transcript of the conversation including the grouping of the adjacent segments in the memory” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record listed below and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
05/22/2021